DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10758428 (which is also Application # 16330081) in view of Groitzsch et al. (US20030096548) and Rasmussen et al. (US5626944). 
US10758428 discloses A stretchable sheet comprising: a pair of sheets whose first surfaces oppose each other or are in contact with each other; a plurality of elastic members that are arranged between the first surfaces of the pair of sheets are arranged spaced apart from each other;  a plurality of attached portions, wherein the first surfaces of the pair of sheets are attached to each other by a welding construction without using an adhesive, at the attached portions;  the attached portions hold the elastic members;  the attached portions extend in a direction crossing a direction of stretch of the elastic members;  and the attached portions are spaced apart from each other in the direction 
US10758428 does not disclose wherein the attached portions include: a plurality of strongly-attached portions arranged on opposite sides of each of the elastic members in the crossing direction;  and a plurality of weakly-attached portions;  each of the weakly-attached portions being arranged between adjacent elastic members of the elastic members and between adjacent strongly-attached portions of the strongly-attached portions, wherein a strength of attachment between the pair of sheets at the weakly-attached portions is less than a strength of attachment between the pair of sheets at the strongly-attached portions.
Groitzsch et al. discloses a plurality of strongly-attached portions arranged on opposite sides of each of the elastic members in the crossing direction (see e.g. bar-like heat-sealing locations (5), and is bonded most strongly within heat-sealing locations (5)(see e.g. Par. 56, Fig 1-2, stretchable shrunk nonwoven fabric layer (7) of a diaper application in Par. 110);  and 
a plurality of weakly-attached portions (see e.g. bonded most weakly in middle (7a)); each of the weakly-attached portions being arranged between adjacent elastic members of the elastic members and between adjacent strongly-attached portions of the strongly-attached portions, wherein a strength of attachment between the pair of sheets at the weakly-attached portions is less than a strength of attachment between the pair of sheets at the strongly-attached portions(see e.g. weakly bonded middle (7a) is between bar-like heat-sealing strong bonded locations (5) in Par. 56, Fig 1-2. In the very weak bonding within the nonwoven fabric layer, or only spot-bonding, it may occur that peak (14) of the undulation collapses within itself because of insufficient stiffness, as illustrated in FIG. 2c.  Two new peaks (13) are thereby formed which, in the ideal case, are disposed symmetrically with respect to center axis g and have the same shape in Par. 58). 
Rasmussen et al. (US5626944) additionally discloses transverse "flex-lines" can be carried out at a temperature which, in combination with the applied pressure, produces a strong bonding, preferably a true welding in these lines, while the rest of the cross-laminate is kept weakly bonded or not bonded at all.  While a generally weak bonding is necessary for the tear-propagation resistance (as already mentioned in the introduction) the strong bonding localised to the "flex-lines" has the effect that the cross-laminate can be repeatedly and strongly bent in both directions, as when a tarpaulin flip-flops in a strong air jet, without delaminating.  In fact the application of transverse "flex-lines", which at the same time are lines of strong bonding, is very useful not only for cross-laminates with u-shaped ribs, but also for any cross-laminate of the type defined in the introduction to claim 1(see e.g. line 18-33 in column 6)
Both US10758428 and Groitzsch et al. and Rasmussen et al. are analogous in the field of stretchable layer for diaper application, it would have been obvious for a person with ordinary skills in the art to modify the bonding profile of US10758428 to be mostly weakly bonding in the middle combined with small strong bonding on both sides as taught by Groitzsch et al. such that the weakly bonded are can increase tear-propagation resistance and the stronger bonding can repeatedly and strongly bent stretched in both directions as suggested by Rasmussen et al.. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ebizuka et al. (JP2014198180, cited in IDS), and further in view of Groitzsch et al. (US20030096548) and Rasmussen et al. (US5626944). 
As to claim 1.  Ebizuka et al. (JP2014198180) discloses a stretchable sheet comprising: 
a pair of sheets whose first surfaces oppose each other or are in contact with each other(see e.g. joining 2 sheet materials 12H and 12S in in Fig 6, Par. 66);  
a plurality of elastic members that are arranged between the first surfaces of the pair of sheets and are arranged spaced apart from each other(see e.g. elastic stretchable member 15,16 contracts, as shown in FIG. 6 b in Par. 82);  

a plurality of folds that appear between the attached portions in a state where the elastic members are shrunk(see e.g. fold 80 in Fig 6, Par. 82), when the sheet joining portion 70 is formed by welding in the longitudinally continuous joining form, the hardness of the welded portion 75 cannot be avoided(see e.g. Par. 84)
Ebizuka et al. does not discloses wherein the attached portions include: 

a plurality of weakly-attached portions;  each of the weakly-attached portions being arranged between adjacent elastic members of the elastic members and between adjacent strongly-attached portions of the strongly-attached portions, wherein a strength of attachment between the pair of sheets at the weakly-attached portions is less than a strength of attachment between the pair of sheets at the strongly-attached portions. 
Groitzsch et al. discloses a plurality of strongly-attached portions arranged on opposite sides of each of the elastic members in the crossing direction (see e.g. bar-like heat-sealing locations (5), and is bonded most strongly within heat-sealing locations (5)(see e.g. Par. 56, Fig 1-2, stretchable shrunk nonwoven fabric layer (7) of a diaper application in Par. 110);  and 
a plurality of weakly-attached portions (see e.g. bonded most weakly in middle (7a)); each of the weakly-attached portions being arranged between adjacent elastic members of the elastic members and between adjacent strongly-attached portions of the strongly-attached portions, wherein a strength of attachment between the pair of sheets at the weakly-attached portions is less than a strength of attachment between the pair of sheets at the strongly-attached portions (see e.g. weakly bonded middle (7a) is between bar-like heat-sealing strong bonded locations (5) in Par. 56, Fig 1-2. In the case of very light nonwoven fabric weights with very weak bonding within the nonwoven fabric layer, or only spot-bonding, it may occur that peak (14) of the undulation collapses within itself because of insufficient stiffness, as illustrated in FIG. 
Rasmussen et al. (US5626944) additionally discloses transverse "flex-lines" can be carried out at a temperature which, in combination with the applied pressure, produces a strong bonding, preferably a true welding in these lines, while the rest of the cross-laminate is kept weakly bonded or not bonded at all.  While a generally weak bonding is necessary for the tear-propagation resistance (as already mentioned in the introduction) the strong bonding localised to the "flex-lines" has the effect that the cross-laminate can be repeatedly and strongly bent in both directions, as when a tarpaulin flip-flops in a strong air jet, without delaminating.  In fact the application of transverse "flex-lines", which at the same time are lines of strong bonding, is very useful not only for cross-laminates with u-shaped ribs, but also for any cross-laminate of the type defined in the introduction to claim 1(see e.g. line 18-33 in column 6)
Both Ebizuka et al. and Groitzsch et al. and Rasmussen et al. are analogous in the field of stretchable layer for diaper application, it would have been obvious for a person with ordinary skills in the art to modify the bonding profile of Ebizuka et al. to be mostly weakly bonding in the middle combined with small strong bonding on both sides as taught by Groitzsch et al. such that the weakly bonded are can increase tear-propagation resistance and the stronger bonding can repeatedly and strongly bent stretched in both directions as suggested by Rasmussen et al.. 
As to claim 2.  Ebizuka et al. in view of Groitzsch et al. and Rasmussen et al. discloses the stretchable sheet according to claim 1, wherein a length of the weakly-attached portions is greater than a length of the strongly-attached portions (see e.g. Fig 
As to claim 3.  Ebizuka et al. in view of Groitzsch et al. discloses the stretchable sheet according to claim 1, wherein a thicknesses of the weakly-attached portions is greater than a thickness of the strongly-attached portions(see e.g. see Fig 1 wherein the weakly bonded area is more loft, while the strong bonded are is thinner in Groitsch et al.. Furthermore, the bonding is by thermal and pressure. It is expected for a person with ordinary skills in the art that stronger bonding need higher pressure and higher temperature such that the bonded fiber will have more melted percentage and less loft than the weakly bonded fiber as suggested by Rasmussen et al. As the result, thickness is smaller as the result of stronger bonding). 

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 

II. DOUBLE PATENTING REJECTION AND REJECTION UNDER 35 U.S.C. §103
The double patenting is maintained because applicant’s argument is not persuasive.

b. Deficiencies of Groitzsch
Applicant argues Groitzsch fails to disclose or suggest comparable attached portions extending in a crossing direction, wherein the attached portions include both “strongly-attached portions arranged on opposite sides of each of the elastic members in the crossing direction, and a plurality of weakly-attached portions... being arranged between adjacent elastic members... and between adjacent strongly-attached portions," as recited in independent claim 1. 
c. Deficiencies of Rasmussen
Applicant argues Rasmussen, however, fails to disclose or suggest that these elongated ribs (allegedly comparable attached portions) extend in a comparable crossing direction and include both “strongly-attached portions arranged on opposite sides of each of the elastic members in the crossing direction, and a plurality of weakly-attached portions... being arranged between adjacent elastic members... and between adjacent strongly-attached portions," as recited in independent claim 1. 
Examiner respectfully disagrees:
As what the Applicant argued,  although the prior art Groitsch et al. does teaches strongly attached portion and weakly attached portion, Groitsch et al. does not teaches the weakly attached portion and strongly attached portion are located in the direction perpendicular (Dp) to the stretch direction Df. In more detail, Groitsch et al. teaches the weakly attached portion and strongly attached portion are the same direction as stretch direction. Furthermore, Rasmussen et al. does not cure the perpendicular relationship deficiencies.
Examiner however does not rely on Groitsch et al. nor Rasmussen to teach that the bonded location are along cross direction of stretching direction. 
As discussed in the office action, Ebizuka et al. (JP2014198180) teaches joining portion 70 are in vertical direction. While the expansion direction is along 12  or longitudinal direction which perpendicular to the vertical direction as shown in Par. 5, Par. 2, Fig 2. Fig 6. 

    PNG
    media_image1.png
    818
    706
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    527
    506
    media_image2.png
    Greyscale

By comparison, the instant application also discloses an exactly same configuration as Ebizuka et al. 

    PNG
    media_image3.png
    491
    549
    media_image3.png
    Greyscale

biaxially drawn film or sheeting in Par. 21, Par. 32. In another word, the bonding direction can be parallel and perpendicular to the stretchable direction. 
For the above reason, the applicant’s argument is not persuasive. 

III. REQUEST FOR REJOINDER OF CLAIMS 4-9
Applicant argues that Group I (stretchable sheet of claims 1 -3), Group II (worn article of claim 4) and Group III (apparatus of claims 5-9) share a special technical feature over the closest prior art and therefore have unity of invention. Accordingly, Applicant traverses the withdrawal of claims 4-9 and respectfully requests their rejoinder.
Examiner respectfully disagrees:
As discussed above, the common technical feature among the groups is not a special technical feature, which is taught by prior arts. Thus the applicant’s argument is not persuasive and the restriction is Final. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP200718159 (cited in IDS) discloses the anvil roller protrusion profile can be varied. JP200718159 also discloses the anvil roll 4 is not limited to a lattice pattern or a grooves are too deep, the inner and outer layers 12 H and 12 S may be stretched and distorted at the time of pressing, and a force for holding the elastic stretchable member 12 may not be sufficiently obtained. the protrusions 4 A to 4 C may be continuous in the MD direction (linear line) in the MD direction. To provide a balance between the feeling of the inner and outer layers 12 h and 12 s, the adhesive strength in par. 38. JP200718159 also discloses there is a possibility that the entire elastic stretchable member 12 C will be welded in Par. 35. 

    PNG
    media_image4.png
    515
    1149
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    506
    1020
    media_image5.png
    Greyscale

Jarpenbert et al. (US20030144643), Lofink et al. (US 20110123773), Fujii et al. (US20040116884).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TONG GUO/           Examiner, Art Unit 1783                           

/SAMIR SHAH/           Primary Examiner, Art Unit 1787